 
 
Exhibit 10.1
 
FIFTH AMENDMENT TO THE SETTLEMENT AGREEMENT
 
This Fifth Amendment to the Settlement Agreement (this “Fifth Amendment”), dated
as of May 6, 2019, is by and between Lazarus Energy, LLC, a Delaware limited
liability company (“Lazarus”); Blue Dolphin Energy Company, a Delaware
corporation (“BDEC”); Lazarus Energy Holdings, LLC, a Delaware limited liability
company (“LEH”); Nixon Product Storage, LLC, a Delaware limited liability
company (“Nixon”); Carroll & Company Financial Holdings, L.P. (“C&C”); Jonathan
Carroll (“Carroll” and, together with Lazarus, BDEC, LEH, Nixon, and C&C the
“Lazarus Parties”); and GEL Tex Marketing, LLC, a Delaware limited liability
company (“GEL Tex”) (each, a “Party” and, collectively, the “Parties”).
 
RECITALS
 
WHEREAS, on July 20, 2018, the Parties executed the Settlement Agreement1 in
order to provide for a settlement between the Lazarus Parties and GEL Tex
regarding the Final Award that resolves the Arbitration and the District Court
Action contingent upon the Lazarus Parties obtaining the Settlement Financing to
fund a settlement in accordance with the terms of the Settlement Agreement;
 
WHEREAS, paragraph 15(d) of the Settlement Agreement requires the Lazarus
Parties to achieve certain milestones in connection with obtaining the
Settlement Financing;
 
WHEREAS, paragraph 17(a) of the Settlement Agreement provides that the
Settlement Agreement shall terminate automatically on December 31, 2018 unless
otherwise extended in writing by GEL Tex;
 
WHEREAS, on October 17, 2018, the Parties executed the First Amendment to the
Settlement Agreement (the “First Amendment”) to amend the Settlement Agreement;
 
WHEREAS, on November 15, 2018, the Parties executed the Second Amendment to the
Settlement Agreement (the “Second Amendment”) to further amend the Settlement
Agreement;
 
WHEREAS, on December 19, 2018, the Parties executed the Third Amendment to the
Settlement Agreement (the “Third Amendment”) to further amend the Settlement
Agreement;
 
WHEREAS, on March 19, 2019, the Parties executed the Fourth Amendment to the
Settlement Agreement (the “Fourth Amendment”) to further amend the Settlement
Agreement;
 
WHEREAS, on April 19, 2019, the Lazarus Parties provided GEL Tex with that
certain letter from Pilot Travel Centers LLC d/b/a Pilot Flying J (“Pilot”) to
Lazarus Energy Holdings LLC dated April 18, 2019, in compliance with the
Settlement Financing Milestone detailed in Paragraph 15(d)(i) of the Settlement
Agreement;
 

1 All capitalized terms used but not otherwise defined in this Fifth Amendment
shall have the meanings given to such terms in the Settlement Agreement.
 
 
1

 
 
WHEREAS, Pilot, as Lender, and Nixon Product Storage, LLC, Lazarus Refining &
Marketing, LLC, Lazarus Energy Holdings LLC, Lazarus Energy, LLC, Blue Dolphin
Energy Company, as Loan Parties, intend to enter into that certain Line of
Credit, Guarantee and Security Agreement in the form annexed hereto as Exhibit E
(the “Pilot Settlement Financing”);
 
WHEREAS, in order to facilitate the Lazarus Parties’ entry into the Pilot
Settlement Financing, GEL Tex and the Lazarus Parties hereby agree to further
amend the Settlement Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth in the Settlement Agreement and this Fifth Amendment, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:
 
AGREEMENT
 
1.A new Paragraph 2A is inserted in the Settlement Agreement immediately
following Paragraph 2 and immediately before Paragraph 3, which new Paragraph 2A
shall state:
 
“2A. Pilot Settlement Financing. Notwithstanding anything to the contrary in
this Settlement Agreement:
 
(a)
GEL Tex consents to the Lazarus Parties entering into and taking all actions
expressly required by the Pilot Settlement Financing (as defined below) to
consummate the Settlement Financing contemplated under that certain Line of
Credit, Guarantee and Security Agreement between Pilot Travel Centers, LLC
(“Pilot”), Lazarus, Lazarus Energy, BDEC, Nixon and Lazarus Refining &
Marketing, LLC, in the form annexed hereto as Exhibit E (the “Pilot Settlement
Financing”);
 
(b)
(i)The Lazarus Parties shall pay GEL Tex in cash the Interim Payment
 
of $500,000 due on the last business day of April 2019 (i.e., April 30, 2019)
pursuant to Paragraph 2 of this Settlement Agreement (the “Deferred Interim
Payment”) in one or more installments of no less than $100,000 (each, a
“Deferred Interim Installment Payment,” and collectively, the “Deferred Interim
Installment Payments”) as set forth in Section 2A(b)(ii) below.
 
(ii)The Deferred Interim Installment Payments shall be paid by the
Lazarus Parties to GEL Tex on or before the following dates (each, a “Deferred
Interim Installment Payment Date”) and according to the following schedule:
 
Deferred Interim  Installment
Payment Date
Deferred                                                  Interim  Installment
Payment Amount Due
6/28/2019
$100,000
7/31/2019
$100,000

  
 
2

 
 
Deferred Interim  Installment
Payment Date
Deferred                                                  Interim  Installment
Payment Amount Due
8/30/2019
$100,000
9/30/2019
$100,000
10/31/2019
$100,000

;
 
(c)
(i)            The Lazarus Parties shall pay GEL Tex one or more payments in
cash in an aggregate amount of no less than $10,000,000 (each, a “Settlement
Installment Payment,” and collectively, the “Settlement Installment Payments”).
The sum of all Settlement Installment Payments shall constitute the “Settlement
Payment.” For the avoidance of doubt, the Settlement Payment is exclusive of any
Retained Payments, any Interim Payments, the Deferred Interim Payment, or any
other amounts paid to GEL Tex by any Lazarus Party prior to May 6, 2019.
 
(ii)           
The Lazarus Parties shall pay the Settlement Installment Payments to GEL Tex on
or before the following dates (each, a “Settlement Installment Payment Date”)
according to the following schedule:
 
Settlement Installment  Payment
Date
Settlement Installment Payment Amount Due
5/7/2019
$1,000,000
5/8/2019
$1,000,000
5/9/2019
$1,000,000
5/10/2019
$3,000,000
5/13/2019
$1,000,000
5/14/2019
$1,000,000
5/15/2019
$1,000,000
5/16/2019
$1,000,000

 

; and
 
(d)
at such time as the Lazarus Parties have paid the Settlement Payment to
 

GEL Tex as contemplated under Section 2A(c) above (and, for the avoidance of
doubt, whether or not the Deferred Interim Payment has been paid in full at the
time such Settlement Payment is made, so long as the Lazarus Parties have timely
made each Settlement Installment Payment on the Settlement Installment Payment
Date), no additional Interim Payments shall be due under Section 2 above, except
that this Section 2A(d) shall not affect the obligations of the Lazarus Parties
in respect of any Interim Payment representing a Deferred Interim Payment under
Section 2A(b) above, which shall continue to be due and payable on the Deferred
Interim Installment Payment Dates as provided in Section 2A(b)(ii); provided
that, in the event the Lazarus Parties fail for any reason to make any of (i) a
Deferred Interim Installment Payment by the applicable Deferred Interim
Installment Payment Date or (ii) a Settlement Installment Payment by the
 
 
 
3

 
 
applicable Settlement Installment Payment Date, then (x) the Deferred Interim
Payment for April 2019 and all Interim Payments that would have been due on the
last business day of each month under Paragraph 2 of this Settlement Agreement
but for the execution of this Fifth Amendment shall become immediately due and
payable, and (y) the Lazarus Parties shall continue to make monthly Interim
Payments until the earlier of (I) the Termination Date or (II) the date the
Lazarus Parties pays to GEL Tex the entire Settlement Payment, the Deferred
Interim Payment, and all accrued Interim Payments as contemplated under this
Paragraph 2A(d)(x) that have arisen prior to such date of payment; provided
further that the outstanding balance of the Final Award shall be reduced by all
payments by the Lazarus Parties to GEL Tex, whether made with respect to an
Interim Payment, the Deferred Interim Payment, the Deferred Interim Installment
Payments, the Settlement Payment, or the Settlement Installment Payments.”
 
2. “Settlement Payment Date” as defined in Paragraph 3 of the Settlement
Agreement shall be amended and replaced in its entirety and shall now state:
 
The “Settlement Payment Date” shall be the first date upon which the Lazarus
Parties pay GEL Tex all of the following: (i) the Settlement Installment
Payments totaling $10 million; (ii) the Deferred Interim Payments totaling
$500,000; and (iii) all Interim Payments described in Paragraph 2A(d)(x) and
(y).
 
3. Paragraph 15(a) of the Settlement Agreement shall be amended and replaced in
its entirety and shall now state:
 
Payment Default. The failure, refusal or neglect of the Lazarus Parties to pay
any Interim Payment when due to GEL Tex.
 
4. Paragraph 15(d)(ii) of the Settlement Agreement shall be amended and replaced
in its entirety and shall now state:
 
Provide GEL Tex with copies of the fully executed loan documents for the Pilot
Settlement Financing by no later than May 6, 2019, unless otherwise extended in
writing by GEL Tex;
 
5. Paragraph 17(a) of the Settlement Agreement shall be amended and replaced in
its entirety and shall now state:
 
October 31, 2019, unless otherwise extended in writing by GEL Tex, if the
Settlement Payment Date has not occurred on or before such date; or
 
6. The following is inserted in the Settlement Agreement to Paragraph 15 “Events
of Default” immediately following Paragraph 15(d) and immediately before
Paragraph 16, which new Paragraphs 15(e) and 15(f) shall state:
 
 
4

 
 
“(e) 
Failure to Pay the Deferred Interim Payment. The failure, refusal or neglect of
the Lazarus Parties to pay any of the Deferred Interim Installment Payments by
the respective Deferred Interim Installment Payment Date or the failure to pay
the entire Deferred Interim Payment by October 31, 2019.
 
(f) 
Failure to Pay the Settlement Installment Payments. The failure, refusal or
neglect of the Lazarus Parties to pay any of the Settlement Installment Payments
by the respective Settlement Installment Payment Date or the failure to pay the
entire Settlement Payment by May 16, 2019.”
 
7. GEL Tex and the Lazarus Parties agree that this Fifth Amendment may be
executed in separate parts delivered by electronic means that, taken together,
will be deemed to be one instrument. GEL Tex and each Lazarus Party represent
and warrant that this Fifth Amendment has been approved and authorized by all
necessary action and the execution hereof does not violate any agreement to
which it is a party.
 
8. Except as set forth in this Fifth Amendment, the Settlement Agreement, the
First Amendment, the Second Amendment, the Third Amendment, and the Fourth
Amendment are unaffected and shall continue in full force and effect in
accordance with their terms. If there is a conflict between this Fifth
Amendment, the Fourth Amendment, the Third Amendment, the Second Amendment, the
First Amendment, and the Settlement Agreement, the terms of this Fifth Amendment
will prevail.
 
[Signature Pages Follow]
 
 
5

 
 
IN WITNESS WHEREOF, the undersigned have caused this Fifth Amendment to the
Settlement Agreement to be duly executed and delivered as of the date first set
forth above.
  

 
GEL TEX MARKETING, LLC
 
 
 
 
 
By:
/s/ R.V. DEERE
 
 
Name:
R.V. Deere
 
 
Title:
CFO
 

  

 
LAZARUS ENERGY, LLC
 
 
 
 
 
By:
/s/ JONATHAN CARROLL
 
 
Name:
Jonathan Carroll
 
 
Title:
President
 

  

 
BLUE DOLPHIN ENERGY COMPANY
 
 
 
 
 
By:
/s/ JONATHAN CARROLL
 
 
Name:
Jonathan Carroll
 
 
Title:
President
 

  

 
LAZARUS ENERGY HOLDINGS, LLC
 
 
 
 
 
By:
/s/ JONATHAN CARROLL
 
 
Name:
Jonathan Carroll
 
 
Title:
President
 

  

 
NIXON PRODUCT STORAGE, LLC
 
 
 
 
 
By:
/s/ JONATHAN CARROLL
 
 
Name:
Jonathan Carroll
 
 
Title:
President
 

  

 
CARROLL & COMPANY FINANCIAL HOLDINGS, L.P.  
 
 
 
 
 
 
By:
/s/ JONATHAN CARROLL
 
 
Name:
Jonathan Carroll
 
 
Title:
President
 

 

 
By:
/s/ JONATHAN CARROLL
 
 
 
Jonathan Carroll
 

 
[Signature Page to Fifth Amendment to Settlement Agreement]
 
 
6
